UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


MARLON LEROY PORCH,                               §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:18-CV-122
                                                  §
WARDEN, USP BEAUMONT,                             §
                                                  §
                Respondent.                       §

   MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Marlon Leroy Porch, a federal prisoner currently confined at USP Beaumont,

proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition for writ of habeas corpus be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Petitioner

filed objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo

review of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P.

72(b).

         After a careful review, this court finds the objections lacking in merit. As outlined by the

Magistrate Judge, the Supreme Court has not expressly held that Mathis applies retroactively to

cases on collateral review. Mathis v. United States, 136 S.Ct. 2243 (2016). The Fifth Circuit’s

decision in Hinkle does not compel a different result as the court applied Mathis on direct appeal,
not collateral review. United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016). Moreover, Hinkle

was decided by the Fifth Circuit Court of Appeals and not by the Supreme Court.

       Finally, petitioner challenges a sentencing enhancement. Thus, petitioner’s challenge does

not suggest that he was convicted of a nonexistent offense. See In re Bradford v. Tamez, 660 F.3d

226, 230 (5th Cir. 2011) (“a claim of actual innocence of a career offender enhancement is not a

claim of actual innocence of the crime of conviction and, thus, is not the type of claim that

warrants review under § 2241); Padilla v. United States, 16 F.3d 424, 427 (5th Cir. 2005); Kinder

v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000). Petitioner’s objections lack merit.

                                            ORDER

       Accordingly, petitioner’s objections are OVERRULED.            The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. A Final Judgment will be entered in accordance with the recommendations of the

Magistrate. Judge.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 24th day of October, 2018.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               2
